Case: 5:20-cv-00466-DCR-MAS Doc#: 1-2 Filed: 11/19/20 Page: 1 of 6 - Page ID#: 7

OY a

Vincent Riggs, Fayette Circuit Clerk
120 N. Limestone, Room C-103
Lexington, KY 40507-1152

DUANE L. O'CONNOR
404 EAST WOODLAWN AVENUE
HASTINGS, MI 49058

KCOJ eFiling Cover Sheet

 

Case Number: 20-Cl-03273

Envelope Number: 2895108

Package Retrieval Number: 289510820021079@00000935694
Service by: Certified Mail

Service Fee: $0.00

Postage Fee: $12.50

The attached documents were generated via the Kentucky Court of Justice eFiling system. For more
information on eFiling, go to http://courts.ky.gov/efiling.

EXHIBIT

iA

Page 1 of 1 Generated: 10/30/2020 11:38:19 AM

 

Package:000001 of 000006

Presiding Judge: HON, ERNESTO M. SCORSONE (622298)

Package ; 000001 of 000006
Case: 5:20-cv-00466-DCR-MAS Doc#: 1-2 Filed: 11/19/20 Page: 2 of 6 - Page ID#: 8

 

AOC-E-105 Sum Code: Cl
Rev. 9-14 Case #: 20-Cl-03273
Court: CIRCUIT

County: FAYETTE

Commonwealth of Kentucky
Court of Justice  Courts.ky.gov

CR 4.02; Cr Official Form 1 CIVIL SUMMONS

 

 

 

 

Plantiff, BAILEY, ALYSON VS. HASTINGS MUTUAL INSURANCE COMPANY, Defendant

TO: DUANE L. O'CONNOR
404 EAST WOODLAWN AVENUE
HASTINGS, MI 49058

Memo: Related party is HASTINGS MUTUAL INSURANCE COMPANY

The Commonwealth of Kentucky to Defendant:
HASTINGS MUTUAL INSURANCE COMPANY

You are hereby notified that a legal action has been filed against you in this Court demanding relief as shown on
the document delivered to you with this Summons. Unless a written defense is made by you or by an attorney

on your behalf within twenty (20) days following the day this paper is delivered to you, judgment by default may be
taken against you for the relief demanded in the attached complaint.

The name(s) and address(es) of the party or parties demanding relief against you or his/her (their) attorney(s) are shown on the
document delivered to you with this Summons.

Fayette Circuit Clerk
Date: 10/30/2020

Proof of Service
This Summons was:

0 Served by delivering a true copy and the Complaint (or other initiating document)

To:

 

(J Not Served because:

 

Date: , 20

 

Served By

 

Title

 

 

 

Summons ID: 289510820021079@00000935694
CIRCUIT: 20-CI-03273 Certified Mail

BAILEY, ALYSON VS. HASTINGS MUTUAL INSURANCE COMPANY F ® d
000 0 Page tf erhie

Package:000002 of 00n0n6

Presiding Judge: HON. ERNESTO M. SCORSONE (622298)

Package : 000002 of 000006
Case: 5:20-cv-00466-DCR-MAS Doc#: 1-2 Filed: 11/19/20

Filed

Filed

20-C1-03273 10/30/2020 Vincent Riggs. Fayeste

Electronically Filed
COMMONWEALTH OF KENTUCKY
FAYETTE CIRCUIT COURT
CIVIL ACTION NO. 20-CI-
DIVISION
ALYSON BAILEY PLAINTIFF
Vv.
HASTINGS MUTUAL
INSURANCE COMPANY DEFENDANT

Serve: Via Certified Mail
Duane L. O’Connor
404 East Woodlawn Avenue
Hastings, MI 49058

 

COMPLAINT

 

The Plaintiff, Alyson Bailey, for a Complaint against the Defendant, Hastings Mutual

Insurance Company (“Hastings Mutual”) states:
PARTIES

1. The Plaintiff, Alyson Bailey, is a resident of the Commonwealth of Kentucky, residing
at 2057 St. Christopher Drive, Lexington, KY 40502.

2. The Defendant, Hastings Mutual, is a non-resident insurer licensed to do business in
the Commonwealth of Kentucky, which designated Duane L. O’Connor, 404 East Woodlawn
Avenue, Hastings, MI 49058, as its registered agent for service of process in the Commonwealth of
Kentucky.

3. On or about November 25, 2019, in Lexington, Fayette County, Kentucky, Justin
Henderson operated a vehicle in a negligent, careless and reckless manner causing it to collide with a

vehicle owned and operated by Alyson Bailey.

20-€1-03273 10/30/2020 Vincent Riggs, Fayette Circuit Clerk

Page: 3 of 6 - Page ID#: 9

Package :000003 of 000006

Presiding Judge: HON. ERNESTO M. SCORSONE (622298)

Package : 000003 of 000006
Case: 5:20-cv-00466-DCR-MAS Doc#: 1-2 Filed: 11/19/20 Page: 4 of 6 - Page ID#: 10

Filed 20-CJ-03273 10/30/2020 Vincent Riggs. Fayette Circuit Clerk

4. The collision referred to in the aforementioned Paragraph was the result of the
negligence of Justin Henderson.

5. The collision occurred at the intersection of St. Ann Drive and St. Phillip Drive.

6. The collision occurred because Justin Henderson failed to yield right of way.

7. Justin Henderson informed the responding police officer that it was “foggy” which
caused him not to see the Plaintiff.

8. Justin Henderson’s actions constitute violations of various sections and subsections of
the Kentucky Revised Statutes, including, but not limited to, those listed below.

9. Justin Henderson violated KRS 189.290(1).

10. —_ Justin Henderson violated KRS 189.330.

11. Justin Henderson violated KRS 189.340.

12. Justin Henderson violated KRS 189.390(2).

13. Justin Henderson violated KRS 189.292.

14. —_ Justin Henderson’s violations of Kentucky Revised Statutes constitute negligence per
se pursuant to KRS 446.070 and Kentucky case law

15. The injuries sustained by Plaintiff, are of the type which these statutes seek to prevent
and that such injuries were proximately caused by Justin Henderson’s violation of these statutes.

16. That as a direct and proximate result of the collision referred to in Paragraph 3, gross
negligence‘and carelessness, Alyson Bailey suffered temporary and permanent injuries causing great
physical, mental pain, emotional distress and anguish and the loss of enjoyment of life and will
continue to suffer such damage in the future, the injuries being permanent in nature; that the Plaintiff
is subject to increased risk of future harm; has lost wages and that the ability to earn wages in the

future is impaired; that the Plaintiff has incurred large sums of money for physicians and medical

Filed 20-Cl-03273 10/30/2020 Vincent Riggs, Fayette Circuit Clerk

Package:000004 of GOD006

Presiding Judge: HCN, ERNESTO M. SCORSONE (622298)

Package : 000004 of 000006
Case: 5:20-cv-00466-DCR-MAS Doc#: 1-2 Filed: 11/19/20 Page: 5 of 6 - Page ID#: 11

Filed

Filed

20-C!-03273 10/30/2020 Vincent Riggs, Fayette Circuit Clork

expenses in treatment of said injuries and will be required to incur large sums of money for physicians
and medical expenses in the future, and injuries being permanent in nature.

17. The Plaintiff's damages are in excess of the minimum dollar amount necessary to
establish the jurisdiction of this Court.

18. Atall times relevant herein and at the time of the collision described above, Plaintiff,
Alyson Bailey was covered under a policy of insurance with Defendant Hastings Mutual. A copy of
the policy is in the possession of Hastings Mutual, who issued same.

19, Hastings Mutual provided underinsured motorist coverage to Plaintiff, Alyson Bailey,
which applies to the above-referenced collision of November 25, 2019.

20. Justin Henderson is an underinsured motorist.

21. Defendant has no information to suggest anyone other than Justin Henderson caused
or contributed to the collision.

22. Justin Henderson was solely at fault for the collision.

23. Plaintiff is entitled to underinsured motorist benefits from Hastings Mutual to the
extent provided by the policy and by operation of law arising out of the injuries and damages itemized
above.

WHEREFORE, Plaintiff, Alyson Bailey, demands judgment against Defendant Hastings
Mutual, as follows:

A. A trial by jury on all issues of fact herein;
B. Compensatory damages against the Defendants in a fair and reasonable amount to be
determined by a jury sitting at the trial of this matter, but in an amount sufficient to confer

jurisdiction on this Court;

20-C1-03273 10/30/2020 Vincent Riggs, Fayette Circuit Clerk

Packaye:000005 of 000006

Presiding Judge: HON. ERNESTO M. SCORSONE (622298)

Package : 000005 of 000006
Case: 5:20-cv-00466-DCR-MAS Doc#: 1-2 Filed: 11/19/20 Page: 6 of 6 - Page ID#: 12

Filed

Filed

20-Ci-03273 10/30/2020 Vincent Riggs. Fayette Circuit Clork

C. For prejudgment interest from the date of the Plaintiff's injuries until such time the judgment
is paid;
D. For Plaintiffs costs herein expended; and
E. For any and all other relief to which the Plaintiff is entitled.
CERTIFICATION
This is to certify that pursuant to KRS 411.188(2), the undersigned attomeys have notified by
certified mail all of those parties believed to possibly hold subrogation rights to any award received
by the Plaintiff as a result of this action and that the failure to assert subrogation rights by intervention,
pursuant to Kentucky Civil Rule 24, or otherwise will result in a loss of those rights with respect to
any final award received by the Plaintiffs as a result of this action as follows: Optum, 11000 Optum
Circle, MN102-0300, Eden Prairie, MN 55344, Preva 390 Health Plan, P.O. Box 56099, Madison,
WI 53705.
RESPECTFULLY submitted this 30" day of October, 2020
/s/ David Noble
DAVID NOBLE
Morgan & Morgan, Kentucky PLLC.
333 West Vine Street, Suite 1200
Lexington, KY 40507

Telephone: (859) 286-8365
Facsimile: (859) 899-8111

Email: dnoble@forthepeople.com

20-Cl-03273 10/30/2020 Vincent Riggs, Fayette Circuil Clerk

Package:000006 of 000006

Presiding Judge: HON. ERNESTO M. SCORSONE (622298)

Package : 000006 of 000006
